                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


ED ROSE,                                         §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00355-TH
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
STACEY    BELCHER,    BELINDA                    §
MEHARI,   NANCY    DAVENPORT,                    §
MATTIE LOCKE, FNU SCHRIEBER,                     §
SHENESHA CARTER,


               Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Ed Rose initiated this civil action on July 19, 2018. The case was referred to

United States Magistrate Judge John D. Love, who issued a Report and Recommendation

recommending that the case be dismissed without prejudice for failure to obey a court order and

failure to prosecute. (Docket No. 8.) On October 25, 2018 Plaintiff received a copy of the

Magistrate Judge’s Report and Recommendation. Docket No. 9. Plaintiff later also filed a letter

with the Court acknowledging personal receipt of such. Docket No. 10. The Report and

Recommendation informed Plaintiff of his rights to object to the Report and Recommendation

within 14 days, and further informed him that a failure to timely object shall bar “that party from

de novo review by the district judge of those findings, conclusions and recommendations and,

except on grounds of plain error, from appellate review of unobjected-to factual findings and

legal conclusions accepted and adopted by the district court.” Docket No. 8 at 3(citing Douglass

v. United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)). Since the service of the


                                                1
Report and Recommendation on October 25, 2018, Plaintiff has not filed objections and the

prescribed time period for doing so has passed.

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.

      SIGNED this the 31 day of January, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                                  2
